The statutes referred to in the motion for a rehearing (Code Cr. Proc., articles 124, 125) cannot avail the county, as in case of forcible entry and detainer proceeding, to continue the running of the statute in favor of the county, appellants having regained possession by building a fence across the road, because the county judge had no authority to issue the order to the sheriff to remove the obstruction across any road, except when the road was made a public highway "by proper authority." The road in this case was never at any time made a public highway by "proper authority," and the county had no title to the road as a public road by prescription, when appellants regained possession. Article 124 reads: "Whenever any road, bridge or crossing of any stream is made by proper authority no person shall place an obstruction across such highway," etc. Article 125 reads: "After indictment or information presented against any person for violating the preceding article any one, in behalf of the public, may apply to the county judge of the county in which such highway is situated, and upon having proof, such judge, either in term time or in vacation, may issue his written order to the sheriff or other proper officer of the county directing him to remove the obstruction," etc. If this summary proceeding should be held in a proper case to have the effect of continuing the statute of limitation in force where possession of the county has been interrupted by a claimant of the land through which the road runs, as would be the effect of a recovery by the county in case of forcible entry, it could not apply except where the road is a public highway, made so by proper authority. The statute was improperly invoked against appellants, and it did not authorize the county judge to issue the order. They had not violated the statute. See "Roads, Bridges and Ferries," chap. 1, Revised Statutes, p. 630 et seq., and former opinion in this case. The motion is overruled.
Overruled. *Page 565